Fourth Court of Appeals
                               San Antonio, Texas
                                      April 17, 2013

                                   No. 04-13-00128-CR

                                    Rafael ALFARO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 12-04-047-CRW
                       Honorable Donna S. Rayes, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on April 17, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk